TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00672-CV



                            In re Banner Life Insurance Company


                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator’s petition for writ of mandamus is denied and the stay imposed by this

Court’s order is lifted. See Tex. R. App. P. 52.8(a), 52.10(b).




                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Field

Filed: December 19, 2013